                Case 3:20-cv-05253-RJB Document 49 Filed 10/12/20 Page 1 of 3




 1                                                                            THE HONORABLE ROBERT J. BRYAN
                                                                                         Trial Date: June 14, 2021
 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT FOR THE
 7                                              WESTERN OF WASHINGTON
                                                      AT TACOMA
 8

 9   JOSEPH N. D'AMICO, an individual;
     FORT DISCOVERY CORP, a Washington                                         No. 3:20-cv-05253-RJB
10   corporation; SECURITY SERVICES
     NORTHWEST, INC., a Washington                                             [PROPOSED]
11   corporation,
                                                                               STIPULATION FOR AND ORDER OF
12                                                              Plaintiffs,    DISMISSAL

13                v.                                                           [CLERK’S ACTION REQUIRED]
14   JEFFERSON COUNTY, a Washington
     county; DAVID STANKO; ROBERT
15   GEBO; KATHLEEN KLER,

16                                                       Defendants.

17

18                                                                    STIPULATION
19                IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and

20   Defendants that all of Plaintiffs’ claims against Defendant Kathleen Kler may be dismissed

21   without prejudice and without assessment by the Court of costs or attorneys’ fees to either

22   party.

23

24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 1                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:20-cv-05253-RJB                                                                             ATTORNEYS AT LAW
     1329-00014/Stipulation for and Order of Dismissal (Kler)                                801 SECOND AVENUE, SUITE 1210
                                                                                              SEATTLE, WASHINGTON 98104
                                                                                                  PHONE: (206) 623-8861
                                                                                                   FAX: (206) 223-9423
                Case 3:20-cv-05253-RJB Document 49 Filed 10/12/20 Page 2 of 3



     Dated:           10.12.2020                                CARSON NOEL, PLLC
 1

 2
                                                                By: /s/ Wright A. Noel
 3                                                              Wright A. Noel, WSBA #25264
                                                                By /s/ Stacy Goodman
 4
                                                                Stacy Goodman, WSBA # 39287
 5                                                              20 Sixth Avenue NE,
                                                                Issaquah, WA 98027
 6                                                              Phone: 425-837-4717 ext. 106
                                                                Fax: 425-837-5396
 7                                                              E-mail: wright@carsonnoel.com
 8                                                              E-mail: stacy@carsonnoel.com

 9
                                                                FORT DISCOVERY CORP. –
10                                                              OFFICE OF GENERAL COUNSEL
                                                                Attorneys for Plaintiff
11

12                                                              By:    /s/ Greg Overstreet
                                                                Greg Overstreet, WSBA No. 26682
13                                                              250 Center Park Way
                                                                Sequim, WA 98382
14                                                              Telephone: (800) 859-3463
                                                                E-mail: greg@ssnwhq.com
15

16                                                              Attorneys for Plaintiffs, Joseph N. D’Amico, Fort
                                                                Discovery Corp. and Security Services Northwest,
17                                                              Inc.

18
     Dated:           10.12.2020                                KEATING, BUCKLIN & McCORMACK, INC., P.S.
19

20
                                                                By: /s/ Andrew Cooley
21
                                                                Andrew Cooley, WSBA #15189
22                                                              801 Second Avenue, Suite 1210
                                                                Seattle, WA 98104
23                                                              Ph.: (206) 623-8861 / FAX: (206) 223-9423
                                                                E-mail: acooley@kbmlawyers.com
24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 2                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:20-cv-05253-RJB                                                                          ATTORNEYS AT LAW
     1329-00014/Stipulation for and Order of Dismissal (Kler)                             801 SECOND AVENUE, SUITE 1210
                                                                                           SEATTLE, WASHINGTON 98104
                                                                                               PHONE: (206) 623-8861
                                                                                                FAX: (206) 223-9423
                Case 3:20-cv-05253-RJB Document 49 Filed 10/12/20 Page 3 of 3



     Dated:           10.12.2020                                JEFFERSON COUNTY PROSECUTING
 1                                                              ATTORNEY’S OFFICE
 2

 3                                                              By: /s/ Philip C. Hunsucker
                                                                Philip C. Hunsucker, WSBA 48692
 4                                                              Chief Civil Deputy Prosecuting Attorney
 5                                                              Jefferson County
                                                                P.O. Box 1220
 6                                                              Port Townsend, WA 98368
                                                                Telephone: (360) 385-9219
 7                                                              Email: phunsucker@co.jefferson.wa.us
 8                                                              Attorneys for Defendants, Jefferson County,
 9                                                              David Stanko, Robert Gebo and Kathleen Kler

10

11

12

13                                                                 ORDER

14                PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED that

15   Plaintiffs’ claims against Defendant Kathleen Kler are dismissed without prejudice and

16   without assessment by the Court of costs or attorneys’ fees to either party.

17                DATED this _______ day of _____________________, 2020.

18

19

20                                                                     THE HONORABLE ROBERT J. BRYAN

21

22

23

24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 3                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:20-cv-05253-RJB                                                                         ATTORNEYS AT LAW
     1329-00014/Stipulation for and Order of Dismissal (Kler)                            801 SECOND AVENUE, SUITE 1210
                                                                                          SEATTLE, WASHINGTON 98104
                                                                                              PHONE: (206) 623-8861
                                                                                               FAX: (206) 223-9423
